DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending in the application.

Response to Arguments
Regarding the Drawings Objections – The Drawings were amended.  Applicant persuasively argued the Drawings Objections should be withdrawn.  (See Applicant’s Remarks Pages 7-8)  This is done below.
Regarding Claim 1 – Claim 1 appears below.
Claim 1.  A combination gas and fluid filter for an enclosed structure comprising:
a housing containing a gas filter media and a fluid filter media;
said housing including:
a first subassembly enclosing said gas filter media; and
a second subassembly attached to said first subassembly enclosing said fluid filter media;
said second subassembly including ingress and egress ports, attachable to a manifold, said first and second subassemblies removably attached to one another such that said first subassembly is removable from said second subassembly to facilitate said gas filter media replacement without disconnecting said second subassembly ingress and egress ports from said manifold, and
wherein said housing is removably attachable to said manifold.

Claim 1 is rejected under § 103 over Gunderson, in view of Mitchell.  In the rejection, the housing includes enclosure 11 and holder 18 disclosed in Gunderson Figures 1-3; the first subassembly is enclosure 11; the second subassembly is holder 18.
Regarding Claim 1 – Applicant argues that Gunderson et al. does not teach the housing, the first subassembly, or the second subassembly because, what Gunderson et al. really teaches is that the first subassembly is air filter housing 40, as Gunderson et al. labels item 40, and that air filter housing 40 is not part of enclosure 11 – and the Gunderson et al. water filter is not shown, as Gunderson et al. states at 4:29-36.  Applicant further argues that Claim 1 recites that the first subassembly is the air filter media’s housing and the second subassembly is the water filter media’s housing and the housing is the 
These arguments are unpersuasive because, Applicant is arguing against a rejection that does not exist.  In light of the Original Disclosure, Gunderson et al., in view of Mitchell, disclose Claim 1.  Specifically, Gunderson et al., in view of Mitchell disclose that the housing includes enclosure 11 and holder 18, as shown in Gunderson et al. Figures 1-3; the first subassembly is enclosure 11; the second subassembly is holder 18.  (See Rejection for Claim 1 below)  The scope of the claims is broader than what Applicant is arguing.
These arguments are also unpersuasive because Gunderson et al. discloses that air filter housing 40 is part of enclosure 11, unlike Applicant is arguing.
The assembly of the invention 10, as best seen in FIGS. 2 and 3 of the drawings, includes an enclosure 11 that has an interior 12 and extends longitudinally between a first end 13 and a second end 14.  (See Gunderson et al. 4:15-18, noting that air filter housing 40 is part of enclosure 11 between first end 13 and second end 14, as shown in Figs. 1-3)

The present invention also includes an air filter housing, indicated generally at 40, mounted to the enclosure 11.  Although the air filter housing 40 is shown in the embodiment of the invention illustrated in the drawings as part of an assembly together with the enclosure 11, the air filter 15 housing has separate utility and can be used in other settings such as, for example, independently within a refrigerator as will be understood by those skilled in the art.  (See Gunderson et al. 5:11-18, and Figures 1-3)

Even if air filter housing 40 were not part of enclosure 11 (and it is), reinterpreting the references to include both as part of the housing would result in basically the same Rejection for Claim 1.
Regarding Applicant’s “advantages” arguments – These arguments are unpersuasive because the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
Regarding Applicant’s “no water lines in the first subassembly” arguments – These arguments are unpersuasive because these arguments appear to be irrelevant since Claim 1 does not mention whether there are water lines in the first subassembly, as Applicant is arguing.
These arguments are also unpersuasive because Gunderson, in view of Mitchell, disclose Claim 1, including the limitations under discussion.  (See Rejection for Claim 1 below)

Regarding the § 103 Rejections of Claim 1 – Claim 1 was amended and is no longer the same claim as those rejected in the instant application’s international application (PCT/US2018/022413) over Kinsel (US-5554025-A, Sep. 10, 1996), in view of Nero et al. (US-20080116125-A 1, May 22, 2008), with the reasoning set forth in ‘413 WOISA (PCT/US2018/022413, Written Opinion of the International Searching Authority, dated May 14, 2018, 8 pages).  However, the claim language is similar enough to maintain the rejections and Applicant’s arguments are addressed next.
Claim 1 recites:
Claim 1.  A combination gas and fluid filter for an enclosed structure comprising:
a housing containing a gas filter media and a fluid filter media;
said housing including:
a first subassembly enclosing said gas filter media; and
a second subassembly attached to said first subassembly enclosing said fluid filter media;
said second subassembly including ingress and egress ports, attachable to a manifold, said first and second subassemblies removably attached to one another such that said first subassembly is removable from said second subassembly to facilitate said gas filter media replacement without disconnecting said second subassembly ingress and egress ports from said manifold, and
wherein said housing is removably attachable to said manifold.

Applicant argues that Kinsel “does not have a demarcated second subassembly”; the Kinsel “complete housing is not attachable to an enclosure (refrigerator) via ingress and egress ports of the water filter portion”; Kinsel does not disclose “separation between the ‘subassembly’ housing the gas filter from the ‘subassembly’ housing the water filter”; “one cannot ‘attach’ the syringe of Kinsel to an enclosure via ingress and egress ports without eliminating the gas filter within the syringe.”  Applicant argues that “Nero teaches a fluid filter having two separate fluid filter media” but “no gas filter.”  Applicant further argues “the combination of an oil filter with a dental syringe is remote” and “the attachment attributes of Nero to the syringe of Kinsel . . . would make Kinsel inoperable” but provides no further reasoning.
Regarding Applicant’s “Kinsel does not have a demarcated second subassembly” arguments – These arguments are unpersuasive because Kinsel discloses first and second subassemblies (support grid 215 (first subassembly) supports air filter 213, and outlet housing 221 (second subassembly) supports water filter 219; figures 1a, 2; column 4, lines 4-22).  (See ‘413 WOISA Page 3)  The subassemblies appear to be demarcated, unlike Applicant is arguing.
Regarding Applicant’s “separation between gas filter and water filter” arguments – Kinsel clearly discloses separation between air filter media 213 and water filter media 219 in Figure 2.
Regarding Applicant’s “attaching via ingress and egress ports without eliminating the gas filter” arguments – These arguments are unpersuasive because the Rejection for Claim 1 is over Kinsel, in view of Nero et al., not Kinsel as Applicant is arguing.  Nero et al. discloses:
a second subassembly including ingress and egress ports, attachable to a manifold,
(See Nero Figure 3 and [0037], a dual canister filter includes inlet (ingress) port 31 and outlet (egress) port 32 that connect to a fluid manifold that supplies fluid to be filtered and removes filtered fluid, where a filter portion 33 (second subassembly) is adjacent to the inlet and outlet of the manifold) (See WOISA Page 3)

not Kinsel, as Applicant is arguing.  Nero et al. further teaches
the first and second subassemblies removably attached to one another
(See Nero Figure 3 and [0037], filter portion 34 (first subassembly) is securably and removably attached to portion 33 from above)
such that a first subassembly is removable from a second subassembly to facilitate a first filter media replacement without disconnecting a second subassembly ingress and egress ports from a manifold
(See Nero Figure 3, [0037] and [0040], during a maintenance cycle, filter portion 34 holding filter media 36 (first filter media) can be removed from filter portion 33 and replaced without disconnecting portion 33 from the fluid manifold connected to inlet 31 and outlet 32).

not Kinsel, as Applicant is arguing.
Regarding Applicant’s “Nero teaches a fluid filter having two separate fluid filter media” but “no gas filter” arguments – These arguments are unpersuasive because Kinsel discloses both the gas filter media 213 in Figure 2.
Regarding what appears to be “non-analogous art” arguments between the references – These arguments are unpersuasive because Kinsel is in Applicant’s field of endeavor (filter housings) and reasonably pertinent to the particular problem with which Applicant was concerned (design of filter housings to accommodate a gas filter media and a fluid filter media).  Nero et al. is in Applicant’s field of endeavor (filter housings) and reasonably pertinent to the particular problem with which Applicant was concerned (design of filter housings to accommodate two separate filter media being replaced separately).  To the extent that Applicant is arguing Kinsel and Nero et al. are non-analogous art – both references are in the same field of endeavor (filter housings ) and reasonably pertinent to the particular problem with which each was concerned (filter housing design to accommodate two separate filter media).
Regarding Applicant’s argument that Kinsel would be inoperably modified by Nero et al. with no further reasoning – These arguments are unpersuasive because there is nothing on the record that supports this conclusion.

Regarding the § 103 Rejections and Claim 20 – Applicant's arguments filed Nov. 20, 2020 have been fully considered but they are not persuasive.
Regarding Claim 20 being rejected under § 103 over Gunderson et al., in view of Fritze –
Claim 20 recites:
Claim 20.  A method of creating a combination air and water filter for a refrigerator system, comprising:
providing a refrigerator system having a manifold for receiving a housing;
providing a filter housing for supporting an air filter media and a water filter media, said filter housing including a first subassembly for supporting said air filter media, and a second subassembly for supporting said water filter media, said second subassembly including ingress and egress ports;
providing a removable endcap to be received by the first subassembly, the removable cap which holds said air filter media within said first subassembly;
attaching the first subassembly to the second subassembly;
inserting the air filter media into the first subassembly;
attaching the removable endcap to the first subassembly to hold the air filter media within the first subassembly;
inserting the water filter media into the second subassembly; and
installing the housing into the refrigerator system by inserting the housing into the manifold.

Applicant argues that Gunderson, in view of Fritz et al., do not disclose:
 installing the housing into the refrigerator system by inserting the housing into the manifold,
because Applicant first equates “the housing” to “Gunderson enclosure 11,” and then argues the Combination’s “manifold is attached to the housing, and a housing encompassing the fluid filter media is then attached to the manifold.”  Applicant further argues, “The Gunderson enclosure is separately attached to the refrigerator independent of the manifold.”  (See Applicant’s Remarks Page 12)
These arguments are unpersuasive because Applicant is arguing against a rejection that doesn’t exist.  The Combination discloses a housing (housing including enclosure 11, as shown installed in Gunderson Figures 1-3) that includes a filter housing (enclosure 11).  Applicant mistakenly equates the housing with the filter housing, when Applicant equates “the housing” to “Gunderson enclosure 11.”
These arguments are also unpersuasive because it is unclear what Applicant is arguing since it is unclear how “a housing” is related to the previously argued “the housing” when Applicant argues that the Combination’s “manifold is attached to the housing, and a housing encompassing the fluid filter media is then attached to the manifold.”  It is also unclear what “fluid filter media” is being recited since the term “fluid filter media” does not appear in the claim language.  (See Claim 20 above)  To the extent that Applicant is arguing the order of the steps of the method, i.e. the Combination’s “manifold is attached to the housing, and a housing encompassing the fluid filter media is then attached to the manifold” – the language of Claim 20 does not impose a specific order on the performance of the method steps, unlike Applicant appears to be arguing.
Regarding Applicant’s argument that the Gunderson enclosure 11 “is separately attached to the refrigerator independent of the manifold” – Whether Gunderson’s enclosure 11 is separately attached to the refrigerator independent of the manifold is irrelevant to the limitation:
installing the housing into the refrigerator system by inserting the housing into the manifold,
since the housing (which includes the Gunderson enclosure 11) is inserted into the manifold in order for the refrigerator system to function as intended, i.e.
. . . one of the service lines 17 comprises a water line for delivering unfiltered water to the water filter in holder 18 and the other service line comprises a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser . . . . (See Gunderson Figures 1-3 and 24:31-34)

Regarding Claim 20 being rejected under § 103 over Mitchell, in view of Kinsel –
Claims 20-24 are the same claims as those rejected in the instant application’s international application (PCT/US2018/022413) over Mitchell, in view of Kinsel (US-5554025-A, Sep. 10, 1996).
In the instant application, Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US-20120042677-A1, Feb. 23, 2012), in view of Kinsel.
In the instant application, Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Kinsel, as applied to Claim 20, in further view of Moscaritolo et al.
Regarding the reasoning for the Rejections – See ‘413 WOISA (PCT/US2018/022413, Written Opinion of the International Searching Authority, dated May 14, 2018, 8 pages) and ‘413 Publication (WO-2018170114-A1, Sep. 20, 2018, 24 pages), particularly ‘413 WOISA, for the reasoning.
Claim 20 recites:
Claim 20.  A method of creating a combination air and water filter for a refrigerator system, comprising:
providing a refrigerator system having a manifold for receiving a housing;
providing a filter housing for supporting an air filter media and a water filter media, said filter housing including a first subassembly for supporting said air filter media, and a second subassembly for supporting said water filter media, said second subassembly including ingress and egress ports;
providing a removable endcap to be received by the first subassembly, the removable cap which holds said air filter media within said first subassembly;
attaching the first subassembly to the second subassembly;
inserting the air filter media into the first subassembly;
attaching the removable endcap to the first subassembly to hold the air filter media within the first subassembly;
inserting the water filter media into the second subassembly; and
installing the housing into the refrigerator system by inserting the housing into the manifold.

Mitchell discloses:
said second subassembly including ingress and egress ports (see Mitchell Figure 4 and [0024], subassembly filter bodies 74, 76 include port members 92 (ingress) and 94 (egress) that connect to inlet and outlet lines 100 and 102).  (See ‘413 WOISA, Page 7)

Kinsel is referenced for attaching a first subassembly to the Mitchell second subassembly, the first subassembly having an air filter media and a removable endcap, i.e.
inserting the air filter media into the first subassembly;
attaching the removable endcap to the first subassembly to hold the air filter media within the first subassembly.
(See Kinsel Figures 2-3 and 4:32-41, support grid 215 has a shoulder 303, with an open end allowing the air filtration media membrane to be inserted, received and sealed around shoulder 303, and shoulder 301 which is attached against the inlet housing 207 (endcap)).  (See ‘413 WOISA, Page 7)

Applicant argues that Mitchell, in view of Kinsel, do not disclose:
said second subassembly including ingress and egress ports,
because, “Kinsel requires a water ingress at one end, and a water egress at the other, with inline gas and fluid filters therebetween.  If one were to combine Mitchell with Kinsel, there would still not be a two-part assembly where one subassembly includes a fluid filter and the other subassembly includes a gas filter, and no fluid lines would traverse through the gas filter subassembly.  Claim 20 is a method claim that requires the second subassembly to include ingress and egress ports. Kinsel teaches an ingress port at one end, and an egress port at the other. One cannot replace the filter housing of Mitchell with that of Kinsel and expect the results presented by the instant application. The housing would need to be redesigned to have the Kinsel syringe accept ingress and egress ports at the same end, and to direct fluid and air differently within the housing.”  (See Applicant’s Remarks Page 14)
These arguments are unpersuasive because Applicant is arguing rejections that do not exist.  In the Rejection for Claim 20, Mitchell discloses the second subassembly that includes the disclosed ingress and egress ports, not Kinsel as Applicant is arguing.  (See second and third paragraphs up)
In the Rejection for Claim 20, it is the Mitchell second subassembly being modified by having the first subassembly, with its air filter media and removable end cap, being attached to the Mitchell second subassembly – not Applicant’s proposed “redesigned . . . Kinsel syringe” as Applicant is arguing.  (See third through fifth paragraphs up, for the relevant parts of the Rejection for Claim 20) (See second paragraph up for Applicant’s proposed “redesigned . . . Kinsel syringe”)
Regarding Applicant’s “no fluid lines would traverse through the gas filter subassembly” argument – It is noted that the claim language of Claim 20 does not mention whether “fluid lines would traverse through the gas filter subassembly.”  (See Claim 20 above)
These arguments are also unpersuasive because one cannot show nonobviousness by attacking references individually (Kinsel) where the rejections are based on combinations of references (Mitchell, in view of Kinsel).
These arguments are also unpersuasive because Mitchell, in view of Kinsel, disclose Claim 20, including the limitations under discussion.  (See ‘413 WOISA, Page 8)

Response to Amendment
Drawings
The drawings were received on Nov. 20, 2020.  These drawings are acceptable.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gunderson (US-7335240-B2, Feb. 26, 2008).
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 15, 17, and 19 – Gunderson et al. discloses a combination air and water filter (assembly 10) for a refrigerator (1:6-7) (See Figures 1-5, and 3:26-46 for brief description of Figures) comprising:
an air filter media (air filter 43);
a water filter media (water filter media of “water filter (not shown)” in the holder 18, see 4:29-31); and
a housing (enclosure 11 and holder 18) for enclosing said air and water filter media, said housing including:
a first subassembly (enclosure 11) enclosing said air filter media, said first subassembly forming a cavity (cavity of filter housing 40) having an open end (bottom end with “second longitudinal half 51 of the air filter housing [which] comprises a part of the air filter housing that is located at the exterior of the enclosure 11 and is displaceable from the remainder of the air filter housing so as to provide access to the air filter 43 within the housing,” see 5:60-64) for receiving said air filter media (air filter 43) as disclosed at 5:60-64, said first subassembly open end attachable to an endcap (end cap at first end 41 and end cap at second end 42) for securing said air filter media within said first subassembly when “catch 57 . . . engages the opening 58 . . . for the purpose of keeping the air filter housing closed,” as disclosed at 6:32-36, or attachable to a second subassembly such that upon attachment (i.e., when “catch 57 . . . engages the opening 58”) said air filter media is secured within said first subassembly because “the air filter housing [is] closed” see 6:32-36; and
said second subassembly (holder 18) for enclosing said water filter media, since “holder 18” is used “for retaining water filter (not shown),” as disclosed at 4:29-31, said second subassembly including ingress and egress ports (ingress and egress ports are ports of service lines 17, where “one of the service lines 17 comprises a water line for delivering unfiltered water to the water filter in holder 18 and the other service line comprises a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser, for example,” as disclosed at 4:32-36) attachable to a manifold that is a water manifold since the ports are ports for water service lines (see 4:32-36).
Additional Disclosures Include:
Claim 17 – Gunderson et al. discloses the combination air and water filter of Claim 15 wherein said endcap (end cap at first end 41 and end cap at second end 42) includes an annular groove (annular groove to accommodate cylindrical shape of air filter media, i.e. air filter 43) for receiving said air filter media (air filter 43), since the air filter media is cylindrically shaped, as shown in Figures 2-4, and the cylindrical shape forms the annular groove receiving the air filter media.
Claim 19 – Gunderson et al. discloses the combination air and water filter of Claim 15 wherein said housing (enclosure 11 and holder 18) is a single, compartmentalized structure , as shown in Figures 1 and 2, and said first subassembly (enclosure 11) open end faces away from said second subassembly (holder 18), said open end of said first subassembly sealed by said endcap (end cap at first end 41 and end cap at second end 42), specifically the end cap at second end 42 leading to duct 60 “an electrically-powered fan 70 is mounted in the air flow path in duct 60 so as to direct air through the filter 43” (see 6:37-7:11), because if the endcap were not sealed, the air filter 43 would leak and not function as intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US-7335240-B2, Feb. 26, 2008), in view of Mitchell (US-20120042677-A1, Feb. 23, 2012).  Gunderson et al., in view of Mitchell, are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1-2, 4, 6, 8, and 10 – Gunderson et al. discloses a combination gas and fluid filter (filter assembly 10) for an enclosed structure (refrigerator, 1:6-7) (See Figures 1-5, and 3:26-46) comprising:
a housing (includes enclosure 11 and holder 18) containing a gas filter media (air filter 43) and a fluid filter media (fluid filter media of “water filter (not shown)” in the holder 18, see 4:29-31);
said housing including:
a first subassembly (includes enclosure 11) enclosing said gas filter media; and
a second subassembly (includes holder 18) attached (see 4:29-31) to said first subassembly enclosing said fluid filter media;
said second subassembly including ingress and egress ports (ingress and egress ports are ports for service lines 17, where “one of the service lines 17 comprises a water line for delivering unfiltered water to the water filter in holder 18 and the other service line comprises a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser, for example," as disclosed at 4:32-36), attachable to a manifold that is a water manifold since the ingress and egress ports are ports for water service lines (see 4:32-36), said first and second subassemblies removably attached to one another such that said first subassembly is removable from said second subassembly to facilitate said gas filter media replacement without disconnecting said second subassembly ingress and egress ports from said manifold, since the air filter media and the water filter media are each separately “replaceable” (see 6:8-12) and the air filter media “may be replaced when desired” (see 6:28-30) without disconnecting the water filter (see 5:47-6:36 where replacing the air filter is disclosed, without the need for disconnecting the water filter ingress and egress ports from the manifold), and
wherein said housing is removably attachable to said manifold, since the housing (includes enclosure 11 and holder 18) is mounted in two parts in the refrigerator via “hollow mounting posts 30” (see 4:67-5:10), with one part of the housing (holder 18) having the manifold and the other part (enclosure 11) not having the manifold.
Gunderson discloses the claimed invention with a “not shown” water filter having the disclosed fluid filter media, i.e. fluid filter media of “water filter (not shown)” in the holder 18 (4:29-31), and the water filter is removably (6:7-12, i.e. replaceably) attachable to the manifold to access the disclosed ingress and egress ports attached to two water service lines 17, “a water line for delivering unfiltered water to the water filter” and “a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser” (see 4:29-36).
Like Gunderson, Mitchell discloses a water filter for a refrigerator.  (See Mitchell Title) (See Gunderson 4:29-36)  Mitchell further teaches the water filter (water filter cartridge 38 disclosed in Figures 2-5 and at [0010]-[0013]) has fluid filter media (i.e. filter media disclosed at [0025]).  Mitchell further teaches the water filter is removably ([0001], i.e. replaceably) attachable (using filter cartridge handle 64, [0022], through door 40, [0019]) to the manifold (manifold 54, see [0024]) to access the disclosed ingress and egress ports (inlet aperture 96 and outlet aperture 98, see [0024]) attached to two water service lines, i.e., “The input line 100 supplies water to the filter assembly from the external water source and the output line 102 supplies filtered water from the filter assembly to the water dispenser” or “to an ice maker” (see [0021]).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Gunderson “not shown” water filter, having fluid filter media, as taught by Mitchell in Figures 1-5, and at [0019], [0022], and [0024]-[0025], since Mitchell states, at [0003], that such a water filter assembly fulfills the following needs in the water filtration art, which Gunderson would be interested in its water filter construction.
[0003] There is a need in the art for a water filter assembly that can be quickly and easily replaced and that cuts the water supply to the water filter assembly during replacement. There is a need in the art for a water filter assembly where the water filter cartridge can be replaced in minutes to encourage replacement. There is also a need for a water filter assembly that has a narrow profile and that can be hidden from view when the refrigerator doors are closed. There is also a need for a water filter assembly that includes at least two filters in a narrow profile and that is disposed on an exterior surface and that does not take up any interior space of the refrigerator, which is highly valued. There is also a need for a water filter assembly that includes an easy and quick filter replacement functionality that does not require special tools. There is a further need for a water filter assembly that encourages replacement and does not require extensive instructions or removal of components of the refrigerator to access the water filter assembly.

Additional Disclosures Include:
Claim 2 – The Combination discloses the combination gas and fluid filter of Claim 1 wherein said gas filter media is an air filter media, and said fluid filter media is a water filter media. (See Gunderson Figures 1-3 and 6:8-12)
Claim 4 – The Combination discloses the combination gas and fluid filter of Claim 1 wherein said first subassembly includes apertures (first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air, see [0026]) located through sidewalls to allow gas flow to said gas filter media, as shown by the air flow arrows in Gunderson Figures 4-5.
Claim 6 – The Combination discloses the combination gas and fluid filter of claim 4 wherein said apertures (first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air, see [0026]) are different sizes and/or shapes as shown in Figure 2, designed to accommodate predetermined air flow direction within said enclosed structure, as shown by the air flow arrows in Gunderson Figures 4-5.
Claim 8 – The Combination discloses the combination gas and fluid filter of Claim 1 wherein said first subassembly (interior 12 of enclosure 11) is secured in (as shown in Gunderson Figures 1 and 2) and/or forms a part of an air flow passageway (as shown by air flow arrows in Gunderson Figures 4-5) of said enclosed structure (refrigerator, 1:6-7) (See Gunderson Figures 1-5).
Claim 10 – Gunderson et al. discloses the combination gas and fluid filter of Claim 1 wherein the first subassembly (interior 12 of enclosure 11) includes an inner cylindrical shell, as shown in Figure 2, for receiving said gas filter media (air filter 43).  (See Gunderson Figure 2)

Claims 3, 5, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al., in view of Mitchell, as applied to Claims 1 or 2 above, in further view of Fritze (US-20110303543-A1, Dec. 15, 2011).  Gunderson et al., in view of Mitchell, are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Claim 3 – The Combination discloses the combination gas and fluid filter of Claim 2 wherein said subassemblies are injection molded, forming two distinct, attachable subassemblies, as shown in Gunderson et al. Figure 2 and described at 4:15-18, and 4:29-31, i.e. the first subassembly is enclosure 11 and the second subassembly is holder 18, and the two subassemblies form two distinct, attachable (to the refrigerator) subassemblies.
The Combination does not disclose whether the subassemblies are injection molded.
Fritze discloses that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that plastic parts are “molded” (see Fritze [0090], 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s subassemblies of molded plastic, i.e.,
wherein said subassemblies are injection molded,
since Fritze discloses that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that such plastic parts are “molded” (see Fritze [0090], 1-8).  Moreover, there is nothing in the Combination that precludes the first subassembly and the second subassembly from being injection-molded (see Gunderson et al. Figure 2, the first subassembly is the interior 12 of enclosure 11 and the second subassembly is holder 18, as disclosed at 4:15-18 and 4:29-31) – and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Claim 5 – The Combination discloses the combination gas and fluid filter of Claim 4 wherein said sidewalls are molded with said apertures (first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air, see [0026]), forming continuously connected sidewall segments, as shown in Gunderson et al. Figures 2 and 4.
The Combination does not disclose whether the sidewalls are molded.
Fritze discloses that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that plastic parts are “molded” (see Fritze [0090], 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s sidewalls of molded plastic, i.e.,
said sidewalls are molded,
since Fritze discloses that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that such plastic parts are “molded” (see Fritze [0090], 1-8).  Moreover, there is nothing in the Combination that precludes the sidewalls, with the recited apertures, from being molded (see Gunderson et al. Figures 2 and 4, first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air, see [0026]), and product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Claim 7 – The Combination discloses the combination gas and fluid filter of Claim 2, wherein said gas filter media (see Gunderson et al. Figure 2, air filter 43) comprises an air filter media having pleated cylindrical fabric or paper with pleats (pleats of air filter 43) exposed to the outside elements (outside air) by being proximate said apertures (first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air, see [0026]), as disclosed by the air flow lines in Figures 4-5.  (See Gunderson et al. Figure 2)
The Combination does not disclose whether the air filter media is fabric or paper.
Fritze discloses that “pleated filter media” of fabric (“fiber blown”) is “traditional” (see Fritze [106], lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s air filter media of fabric or paper, i.e.  
the Gunderson et al. cylindrical pleated air filter media of pleated cylindrical fabric or paper,

since Fritze discloses that “pleated filter media” of fabric (“fiber blown”) is “traditional” (see Fritze [106], lines 10-11) – and there is nothing in the Combination that precludes the Combination’s cylindrical pleated air filter media (see Gunderson et al. Figure 2, air filter 43) from being fabric or paper.
Claim 9 – The Combination discloses the combination gas and fluid filter of Claim 1 wherein said gas filter media (air filter 43) is held in place by an endcap (end cap at first end 41 and end cap at second end 42), the gas filter media removably secured (see Gunderson et al. 2:13-35) to a top portion of said first subassembly (enclosure 11), in order to replace the air filter media “when desired” (see 6:8-12 and 6:28-30).
The Combination does not disclose the endcap is removably secured to the first subassembly.  However, the Combination teaches the housing (enclosure 11 and holder 18) “can have a variety of configurations.”  (See Gunderson et al. Figure 2 and 4:54-55)  The Combination further teaches openings 58 in the side of the air filter housing 40 (see Gunderson et al. Figure 2). 
Like the Combination, Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17).  (See Fritze Figure 7) (See Rejection for Claim 1 for what the Combination discloses)  Fritze et al further teaches: 
the endcap (endcap 202) removably secured (see [0079]) to a top portion of said first subassembly (first subassembly including endcap 202),
and that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14) – which would be of interest to the Combination, in order to make air filter media replacement easy (see Gunderson et al. Figure 2 and 6:8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Combination’s housing, as taught by Fritze in Figure 7, wherein:
the endcap is removably secured to a top portion of said first subassembly,
as taught by Fritze, since Fritze states at [0078], lines 10-14, that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate” the endcap 202 “on or off” – and this would be of interest to the Combination, in order to make air filter media replacement easy (see Gunderson et al. Figure 2 and 6:8), since the Combination is open to modifying the housing because the Combination states (see Gunderson et al. 4:54-55), that the housing (enclosure 11 and holder 18) “can have a variety of configurations.”  Moreover, it would have been obvious to one of ordinary skill in the art to arrange the already existing openings 58 in the Combination’s air filter housing 40 to serve as the apertures for air flow, in order to make air filter media replacement easy via the housing taught by Fritze.
Regarding Claim 11 – The Combination, in view of Fritze discloses the combination gas and fluid filter of Claim 9 wherein said endcap (end cap at first end 41 and end cap at second end 42; end cap at second end 42 modified as Fritze teaches in Figure 7, endcap 202; end cap at second end 42 modified to arrange already existing openings 58 to serve as the apertures for air flow to air filter 43; the modifications done in order to make air filter media replacement easy via the housing taught by Fritze, see Rejection for Claim 9 for motivation to make the modifications) includes an aperture (first opening 44 for ingress of air; second opening 45, located at second end 42, for discharge of air, see [0026]) located at or approximate an axial center of said housing (modified housing of Fritze disclosed in Figure 7).  (See Rejection for Claim 9 for motivation to combine)
Regarding Claim 12 – The Combination, in view of Fritze, discloses the combination gas and fluid filter of Claim 9 wherein said endcap (end cap at first end 41 and end cap at second end 42; end cap at second end 42 modified as Fritze teaches in Figure 7, endcap 202; end cap at second end 42 modified to arrange already existing openings 58 to serve as the apertures for air flow to air filter 43; the modifications done in order to make air filter media replacement easy via the housing taught by Fritze, see Rejection for Claim 9 for motivation to make the modifications) includes an annular space (annular space to accommodate cylindrical shape of gas filter media, gas filter media is air filter 43 shown in Gunderson et al.’s Figure 2) on a bottom side for enclosing and/or securing a top portion of said gas filter media (air filter 43), since the gas filter media is cylindrically shaped, as shown Gunderson et al. Figure 2, and the cylindrical shape forms the annular space on the endcap’s bottom side, i.e. inside, when enclosing and/or securing the top portion of the gas filter media.
Regarding Claim 13 – The Combination, in view of Fritze, discloses the combination gas and fluid filter of Claim 9 wherein said endcap (end cap at first end 41 and end cap at second end 42; end cap at second end 42 modified as Fritze teaches in Figure 7, endcap 202; end cap at second end 42 modified to arrange already existing openings 58 to serve as the apertures for air flow to air filter 43; the modifications done in order to make air filter media replacement easy via the housing taught by Fritze, see Rejection for Claim 9 for motivation to make the modifications) is attached to said top portion of said first subassembly (components within interior 12 of enclosure 11, components housed as taught by Fritze in Figure 7, i.e. components housed in end cap 202) in a slip-fit, friction fit, screw fit, or molded compression fit, since the top portion of the first subassembly is sealed to exhaust outlet 15 downstream of “an electrically-powered fan 70 is mounted in the air flow path in duct 60 so as to direct air through the filter 43” (see Gunderson et al. Figures 2-3 and 6:65-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s endcap:
wherein said endcap is attached to said top portion of said first subassembly in a slip-fit, friction fit, screw fit, or molded compression fit,

since the Combination already discloses that the top portion of the first subassembly is sealed to exhaust outlet 15 downstream of “an electrically-powered fan 70 [which] is mounted in the air flow path in duct 60 so as to direct air through the filter 43” (see Gunderson et al. Figure 2-5, and 6:65-66) – and the Combination further teaches that the various “fits” are known connections in the art (see Fritze [0079]).
Regarding Claim 14 – The Combination, in view of Fritze, discloses the combination gas and fluid filter of Claim 9 wherein said endcap (end cap at first end 41 and end cap at second end 42; end cap at second end 42 modified as Fritze teaches in Figure 7, endcap 202; end cap at second end 42 modified to arrange already existing openings 58 to serve as the apertures for air flow to air filter 43; the modifications done in order to make air filter media replacement easy via the housing taught by Fritze, see Rejection for Claim 9 for motivation to make the modifications) forms a non-removable seal (see Fritze [0079], cartridge housing 201 (i.e., the disclosed housing of the second subassembly) [is] sealingly mated to end cap 202 (i.e., the disclosed housing of the second subassembly) by way of threads, flanges, weldments adhesive, or the like to allow the hermetic and structural performance necessary to create a robust treatment cartridge”) with the sidewalls of said first subassembly, and said first subassembly is removable from said second subassembly at said first subassembly's bottom end when the sealing is done via “threads [or] flanges”, such that said gas filter media is removable from said first subassembly's bottom end since the first subassembly is opened at its bottom end to access the gas filter media within.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al., as applied to Claim 15 above, in further view of Fritze (US-20110303543-A1, Dec. 15, 2011).
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Claim 16 – Gunderson et al. discloses the combination air and water filter of Claim 15 wherein the second subassembly (holder 18 of enclosure 11) ingress and egress ports (ingress and egress ports are ports of service lines 17, where “one of the service lines 17 comprises a water line for delivering unfiltered water to the water filter in holder 18 and the other service line comprises a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser, for example,” as disclosed at 4:32-36) are at an end at said first subassembly (interior 12 of enclosure).  (See Gunderson et al. Figures 1-3)
Like Gunderson et al., Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17).  (See Fritze Figure 7) (See Rejection for Claim 15 for what Gunderson et al. discloses)  Fritze further teaches: 
wherein the second subassembly (second subassembly including cartridge housing 201) ingress and egress ports (ingress port is fluid connection 222; and egress port is fluid connection 221) are at an end opposite said first subassembly (second subassembly including cartridge housing 201).
Fritze discloses that such ingress and egress ports, upon entry to the water manifold, opens a valve, and upon exit from the water manifold, closes a valve.  (See Fritze [0084], lines 27-43) This provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Gunderson et al. ingress and egress ports:
wherein the second subassembly ingress and egress ports are at an end opposite said first subassembly,

as taught by Fritze (see above paragraph) since Fritze states at [0084], lines 27-43, that such modified ingress and egress ports, upon entry to the water manifold, open a valve, and upon exit from the water manifold, closes the valve – and this provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”
Claim 18 – Gunderson et al. discloses the combination air and water filter of Claim 15 wherein said first subassembly (interior 12 of enclosure 11) includes a (duct 60 with exhaust opening 15, to accommodate “an electrically-powered fan 70 . . . mounted in the air flow path in duct 60 so as to direct air through the filter 43,” see Gunderson et al. 6:37-7:11)  (air filter 43), the support accommodating “an electrically-powered fan 70 . . . mounted in the air flow path in duct 60 so as to direct air through the filter 43,” (see Gunderson et al. Figures 2-5, and 6:37-7:11).
Gunderson et al. does not disclose the support is cylindrical or axially centered about the first subassembly.  However, Gunderson et al. teaches the housing (enclosure 11) “can have a variety of configurations.”  (See Gunderson et al. Figure 2 and 4:54-55)  Gunderson et al. further teaches openings 58 in the side of the air filter housing 40 of the first subassembly (i.e. interior 12 of enclosure 11).
Like Gunderson et al., Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17).  (See Fritze Figure 7) (See Rejection for Claim 15 for what Gunderson et al. discloses)  Fritze further teaches that such a first assembly / endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14) – which would be of interest to Gunderson et al., in order to make air filter media replacement easy (see Gunderson et al. Figure 2 and 6:8).
When the Gunderson et al. housing shape is substituted for the Fritze housing shape, then Gunderson et al., in view of Fritze, disclose:
wherein said first subassembly includes a cylindrical support axially centered about said first subassembly to receive said air filter media, since, in the modified housing of Fritze Figure 7, the Gunderson et al. support, containing the fan “to direct air through the filter 43” (see Gunderson et al. 6:37-7:11), has been changed from an off-set rectangular duct to an axially-centered cylindrical duct, and the already existing openings 58 in the Gunderson et al. first subassembly have been arranged to accommodate air flow to the Gunderson et al. air filter 43 (see Gunderson et al. Figures 2-5). 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to construct the Gunderson et al. housing / endcap, as taught by Fritze in Figure 7, such that Gunderson et al., in view of Fritze, disclose:
said first subassembly includes a cylindrical support axially centered about said first subassembly to receive said air filter media (see above paragraph)

since Fritze states at [0078], lines 10-14, that such a modified housing / endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate” the endcap 202 “on or off” – and this would be of interest to Gunderson et al., in order to make air filter media replacement easy (see Gunderson et al. Figure 2 and 6:8), and Gunderson et al. is open to modifying the housing because Gunderson et al. states at 4:54-55, that the housing (enclosure 11) “can have a variety of configurations.”  Moreover, it would have been obvious to one of ordinary skill in the art to arrange the already existing openings 58 in the Gunderson et al. air filter housing 40, to serve as the apertures for air flow, in order to make air filter media replacement easy via the housing taught by Fritze.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al., in view of Fritze (US-20110303543-A1, Dec. 15, 2011).  Gunderson et al., in view of Fritze, are hereinafter known as Combination II.
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 20-24 – Gunderson et al. discloses a method (method of installing an assembly into a refrigerator, the assembly having a replaceable air filter and water filter, see Title, Abstract, and 6:8-12) of creating a combination air and water filter (assembly 10) for a refrigerator system (refrigerator, 1:6-7) (See Figures 1-5, and 3:26-46 for brief description of Figures), comprising:
providing a refrigerator system (see Figure 1) having a manifold (water manifold since ports of service lines 17 are disclosed, where “one of the service lines 17 comprises a water line for delivering unfiltered water to the water filter in holder 18 and the other service line comprises a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser, for example,” as disclosed at 4:32-36) for receiving a housing (housing including enclosure 11, as shown installed in Figure 1) (See Figures 1-3);
providing a filter housing (enclosure 11) for supporting an air filter media (air filter 43) and a water filter media (fluid filter media of “water filter (not shown)” in the holder 18, see 4:29-31), said filter housing including a first subassembly (interior 12 of enclosure 11) for supporting said air filter media, and a second subassembly (holder 18 of enclosure 11) for supporting said water filter media, said second subassembly including ingress and egress ports (ingress and egress ports are ports of service lines 17, where “one of the service lines 17 comprises a water line for delivering unfiltered water to the water filter in holder 18 and the other service line comprises a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser, for example,” as disclosed at 4:32-36);
providing a (end cap at first end 41 and end cap at second end 42) to be received by the first subassembly (interior 12 of enclosure 11), the endcap which holds said air filter media (air filter 43) within said first subassembly, as disclosed in Figures 2-4;
attaching the first subassembly (interior 12 of enclosure 11) to the second subassembly (holder 18 of enclosure 11), as disclosed in Figures 1-2;
inserting the air filter media (air filter 43) into the first subassembly (interior 12 of enclosure 11), as disclosed in Figures 2-4;
attaching the (end cap at first end 41 and end cap at second end 42) to the first subassembly (interior 12 of enclosure 11) to hold the air filter media (interior 12 of enclosure 11) within the first subassembly, as disclosed in Figures 2-3;
inserting the water filter media (fluid filter media of “water filter (not shown)” in the holder 18, see 4:29-31) into the second subassembly (holder 18 of enclosure 11), as disclosed in Figures 2-4 and at 4:29-31; and
installing the housing (housing including enclosure 11, as shown installed in Figure 1) into the refrigerator system (see Figure 1) by inserting the housing into the manifold (water manifold since ports of service lines 17 are disclosed, where “one of the service lines 17 comprises a water line for delivering unfiltered water to the water filter in holder 18 and the other service line comprises a water line for passing the water, after it has been filtered, to an ice maker and/or a water dispenser, for example,” as disclosed at 4:32-36), as disclosed in Figures 1-3 and at 4:32-36.
Gunderson et al. does not disclose the endcap is removably secured to the first subassembly.  However, Gunderson et al. teaches the housing (enclosure 11) “can have a variety of configurations.”  (See Gunderson et al. Figure 2 and 4:54-55)  Gunderson et al. further teaches openings 58 in the side of the air filter housing 40. 
Like Gunderson et al., Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17).  (See Fritze Figure 7) (See Rejection for Claim 20 for what Gunderson et al. discloses)  Fritze et al further teaches: 
providing a removable endcap (end cap 202, removable because connected via “threads” or “flanges” to the second subassembly, i.e. cartridge housing 201, see [0079]) to be received by the first subassembly (first assembly including end cap 202), the removable endcap which holds items (analogous to said air filter media) within said first subassembly . . . 
attaching the removable endcap to the first subassembly via “threads” or “flanges” mated with those of the second subassembly, i.e. cartridge housing 201, see [0079] . . . .
and that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate the treatment cartridge 200 on or off” (see Fritze [0078], lines 10-14) – which would be of interest to Gunderson et al., in order to make air filter media replacement easy (see Gunderson et al. Figure 2 and 6:8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated in the Gunderson et al. method, to provide the Gunderson et al. housing, as taught by Fritze in Figure 7, and to include the steps of:
providing a removable endcap to be received by the first subassembly, the removable endcap which holds items (analogous to said air filter media) within said first subassembly . . .
attaching the removable endcap to the first subassembly . . . .

as taught by Fritze, since Fritze states at [0078], lines 10-14, that such an endcap “can have additional gripping means such as flats or depressions 223 and/or traction grips 224 embossed or recessed in such a fashion that a user is able to impart sufficient torque by hand to rotate” the endcap 202 “on or off” – and this would be of interest to Gunderson et al., in order to make air filter media replacement easy (see Gunderson et al. Figure 2 and 6:8), and Gunderson et al. is open to modifying the housing because Gunderson et al. states at 4:54-55, that the housing (enclosure 11) “can have a variety of configurations.”  Moreover, it would have been obvious to one of ordinary skill in the art to arrange the already existing openings 58 in the Gunderson et al. air filter housing 40 to serve as the apertures for air flow, in order to make air filter media replacement easy via the housing taught by Fritze.
Additional Disclosures Include:
Claim 21 – Gunderson et al., in view of Fritze, discloses the method of Claim 20 wherein the first subassembly is integral with the second subassembly.  (See Fritze Figures 7-8, and [0047]-[0048]) (See Rejection for Claim 20 for motivation to combine)
Claim 22 – Gunderson et al., in view of Fritze, discloses the method of Claim 20 wherein the first subassembly is attached to the second subassembly by friction fit, screw fit, molded compression fit, snap clipping, ultrasonic welding, or spin welding.  (See Fritze Figures 7-8, and [0047]-[0048]; and [0079], where the two subassemblies are attached “by way of threads, flanges, weldments adhesive, or the like”) (See Rejection for Claim 20 for motivation to combine)
Claim 23 – Gunderson et al., in view of Fritze, discloses the method of Claim 20 wherein the second subassembly ingress and egress ports are inserted into a manifold, said manifold permitting water to flow into and out of the housing through the ingress and egress ports.
Like Gunderson et al., Fritze discloses a housing (Figure 7, see [0079]) with a first subassembly (first subassembly including endcap 202) and a second subassembly (second subassembly including cartridge housing 201), the second subassembly having a fluid filter media, i.e. a water filter media for treating water in a refrigerator (treatment media 210, [0003], lines 14-17).  (See Fritze Figure 7) (See Rejection for Claim 20 for what Gunderson et al. discloses)  Fritze further teaches: 
wherein the second subassembly (second subassembly including cartridge housing 201) ingress and egress ports (ingress port is fluid connection 222; and egress port is fluid connection 221) are inserted into a manifold (see Fritze [0084], lines 27-43), said manifold permitting water (i.e., “water filters in refrigerators,” [0003], lines 14-17) to flow into and out of the housing through the ingress and egress ports, as disclosed by Fritze at [0084], lines 27-43 and Figures 7-8.
Fritze discloses that such ingress and egress ports, upon entry to the water manifold, opens a valve, and upon exit from the water manifold, closes a valve.  (See Fritze [0084], lines 27-43) This provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Combination II’s ingress and egress ports:
wherein the second subassembly ingress and egress ports are inserted into a manifold, said manifold permitting water to flow into and out of the housing through the ingress and egress ports,

as taught by Fritze (see above paragraph) since Fritze states at [0084], lines 27-43, that such modified ingress and egress ports, upon entry to the water manifold, open a valve, and upon exit from the water manifold, closes the valve – and this provides “a leak-free slidably removable connection” which “serve[s] to provide clean and easy interaction between the treatment cartridge 200 (i.e. the disclosed second subassembly) and the manifold receiver.”
Claim 24 – Gunderson et al., in view of Fritze, discloses the method of Claim 20 wherein the injection mold further comprises a first compartment for forming the first subassembly, and a second compartment for forming the second subassembly.
As discussed in the Rejection for Claim 20, the Gunderson et al. housing, is replaced by that taught by Fritze in Figure 7, such that the first subassembly is in the form of a removable endcap, which is removable from the second subassembly.  (See Rejection for Claim 20)  Combination II further teaches that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that plastic parts are “molded” (see Fritze [0090], 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s first and second subassemblies by injection molding in first and second compartments, respectively, i.e.:
wherein the injection mold further comprises a first compartment for forming the first subassembly, and a second compartment for forming the second subassembly,

since the Combination states that plastic makes “a robust treatment cartridge” that “allow[s] the hermetic and structural performance necessary” (see Fritze [0079]) and that such plastic parts are “molded” (see Fritze [0090], 1-8) – and the two compartments result from the first subassembly (in the form of an endcap) being removable from the second subassembly (see Rejection for Claim 20 and above paragraph).

Claims 1-2, 4-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsel (US-5554025-A, Sep. 10, 1996), in view of Nero et al. (US-20080116125-A1, May 22, 2008).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsel, in view of Nero et al., as applied to Claim 2, in further view of Moscaritolo et al. (US-6959819-B2, Nov. 1, 2005).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsel, in view of Nero et al., as applied to Claim 2, in further view of Osendorf (US-5306321-A, Apr. 26, 1994).
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US-20120042677-A1, Feb. 23, 2012), in view of Kinsel (US-5554025-A, Sep. 10, 1996).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell, in view of Kinsel, as applied to Claim 20, in further view of Moscaritolo et al.
Regarding the reasoning for the Rejections – See ‘413 WOISA (PCT/US2018/022413, Written Opinion of the International Searching Authority, dated May 14, 2018, 8 pages) and ‘413 Publication (WO-2018170114-A1, Sep. 20, 2018, 24 pages), particularly ‘413 WOISA, for the reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/27/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779